—In an action to recover damages for personal injuries,- the plaintiff appeals from an order of the Supreme Court, Kings County (R. Goldberg, J.), dated December 6, 1999, which denied his motion to vacate the dismissal of the action pursuant to CPLR 3404.
Ordered that the order is affirmed, with costs.
A court, in a proper exercise of discretion, may grant a motion to vacate the dismissal of an action pursuant to CPLR 3404, provided that the plaintiff carries his or her burden of establishing that: (1) he or she has a meritorious cause of action, (2) there was a reasonable excuse for the delay in moving to vacate, (3) there was a lack of intent to abandon the action, and (4) there is no prejudice to the defendant (see, Knight v City of New York, 193 AD2d 720). The plaintiff failed to satisfy the standard in this case. Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.